Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 18, 24-26, 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (U.S. Pub No. 2017/0303220 A10 in view of Koskela et al. (U.S. Pub No. 2011/0287794 A1).


1. Sadeghi teaches a method comprising: sensing that at least one channel in an is clear in response to a strength of a signal received on the at least one channel being below a first threshold value [par 0095, 0165, An eNB may intend to transmit and/or receive on an unlicensed frequency band (e.g., channel). The eNB may monitor the unlicensed frequency band. The eNB may monitor the unlicensed frequency band until it becomes available. For example, when an eNB determines one or more PRBs are available for use and/or sharing, among other scenarios, the eNB may use those PRBs for DL and/or UL transmission. Available may include unused. One or more used PRBs may also be considered available for sharing, for example based on the properties of OFDM or based on expected interference being below a certain threshold], acquiring, at the base station, at least one channel in an unlicensed frequency band for a predetermined time interval wherein acquiring the a least one channel comprises acquiring the at least one channel in response to sensing that the at least one channel is clear [par 00117, 0291, An LTE-U session maybe a finite time period during which an eNB may use, intend to use, or reserve a channel. For example, an LTE-U session may begin when an eNB determines that a frequency band is free. An LTE-U session may begin when an eNB takes a frequency band. An LTE-U session may end when an eNB vacates a frequency band. An eNB may use (e.g., use all ora portion of) a BW during an LTE-U session (e.g., in each subframe of the LTE-U session). The BW may be a data BW. A data BW may be less than a full BW of the frequency band. An eNB may configure a data BW. An eNB may indicate a data BW to one or more WTRU. The eNB may deploy or operate one or more LAA cells or SCells which may be on the same or different unlicensed channels. An eNB may obtain a list of unlicensed channels on which it may monitor traffic. Such monitoring may enable the eNB or one or more LAA cells or SCell(s) to acquire the channel(s)], and scheduling, at the base station, the user equipments for uplink transmission on the at least one channel during the predetermined time interval [par 0047, Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like], wherein the scheduling is performed using an amount of data available for transmission over the uplink by the user equipments [par 0308, Based on the negotiation, the one or more of the LAA SCells or eNBs may determine that there may not be enough resources to satisfy scheduling requirements, and an LAA SCell (e.g., the one that may not have enough resources of the LAA channel) may be withdrawn from the LAA channel].
 	Sadeghi fail to show receiving at a base station over a licensed frequency band requests for resources in an unlicensed frequency band from user equipments; wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval.
 	In an analogous art Koskela show receiving at a base station over a licensed frequency band requests for resources in an unlicensed frequency band from user equipments [par 0040, 0045, Thus, for example, the communication manager 52 may be configured to configure the specific band and bandwidth for unlicensed operation of devices originally in communication with the eNB 20 using licensed bands. The mobile terminal 10 (or the second communication device 12) may commence communication with another device using unlicensed band resources identified by the communication manager 52 (e.g., via the management entity 54), but maintain communication with an access point associated with the communication manager 52 (e.g., the eNB 20) via licensed band in order to receive control commands]; wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval [par 0055, a plurality of mobile terminals may need to be offloaded and, to avoid contention issues on free secondary band channels, resources may be shared between several mobile terminals (e.g., using time division multiplexing or other scheduling schemes such as a contention based access scheme). The scheduling of a mobile terminal on the secondary band channel may be updated via RRC signaling. Mobile terminals may be allocated some slots (e.g., 1 ms slots) with some periodicity on the free secondary band];
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Koskela because this provides a mechanism for finding alternate ways to provide service to potentially large numbers of users in an environment with scare resources.

4. Sadeghi and Koskela disclose the method of claim 1, wherein acquiring the at least one channel comprises transmitting energy from the base station during a first portion of Sadeghi par 0113, 0120, For example, a busy signal may generate energy in a time window used for CCA (e.g., 20 us) such that detection of an LTE-U transmission is enabled (e.g., by Wifi nodes in proximity). A busy signal maybe transmitted inside an operating BWof an LTE-U frequency band. A busy signal transmitted inside an operating BW of an LTE-U frequency band may enable a determination (e.g., by an, or another, LTE-U eNB or WTRU) that the LTE-U frequency band is in use. For example, one or more busy signal energy samples maybe received over an operating BW (e.g., an aligned operating BW) of an LTE-U channel].


9. Sadeghi defines a method comprising: transmitting, by user equipments over a licensed frequency band the requests for resources in the unlicensed frequency band from user equipments; sensing that at least one channel is clear in response to a strength of a signal received on the at least one channel being below a first threshold value [par 0095, 0165, An eNB may intend to transmit and/or receive on an unlicensed frequency band (e.g., channel). The eNB may monitor the unlicensed frequency band. The eNB may monitor the unlicensed frequency band until it becomes available. For example, when an eNB determines one or more PRBs are available for use and/or sharing, among other scenarios, the eNB may use those PRBs for DL and/or UL transmission. Available may include unused. One or more used PRBs may also be considered available for sharing, for example based on the properties of OFDM or based on expected interference being below a certain threshold]; acquiring, at the base station at least one channel in an unlicensed frequency band for a predetermined time par 00117, 0291, An LTE-U session maybe a finite time period during which an eNB may use, intend to use, or reserve a channel. For example, an LTE-U session may begin when an eNB determines that a frequency band is free. An LTE-U session may begin when an eNB takes a frequency band. An LTE-U session may end when an eNB vacates a frequency band. An eNB may use (é.g., use all or a portion of) a BW during an LTE-U session (e.g., in each subframe of the LTE-U session). The BW may be a data BW. A data BW may be less than a full BW of the frequency band. An eNB may configure a data BW. An eNB may indicate a data BW to one or more WTRU. The eNB may deploy or operate one or more LAA cells or SCells which may be on the same or different unlicensed channels. An eNB may obtain a list of unlicensed channels on which it may monitor traffic. Such monitoring may enable the eNB or one or more LAA cells orSCell(s) to acquire the channels)]; scheduling, at the base station, the user equipments for uplink transmission on the at least one channel during the predetermined time interval [par 0047, Each of the eNode-Bs 160a, 160b, 160c maybe associated wth a particular cell (not shown) and maybe configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like], performing uplink transmission by the user equipments in accordance with the scheduling [par 0076, For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used without assistance from a PCell in a licensed channel], performing uplink transmission by the user equipments in par 0047, Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like], wherein the scheduling is performed using an amount of data available for transmission over the uplink by the user equipments [par 0308, Based on the negotiation, the one or more of the LAA SCells or eNBs may determine that there may not be enough resources to satisfy scheduling requirements, and an LAA SCell (e.g., the one that may not have enough resources of the LAA channel) may be withdrawn from the LAA channel].
 	Sadeghi fail to show wherein receiving at a base station over the licensed frequency band, the request for resources in the unlicensed frequency band from the user equipments, scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval; 
	In an analogous art Kosekela show to show wherein receiving at a base station over the licensed frequency band, the request for resources in the unlicensed frequency band from the user equipments[par 0040, 0045, Thus, for example, the communication manager 52 may be configured to configure the specific band and bandwidth for unlicensed operation of devices originally in communication with the eNB 20 using licensed bands. The mobile terminal 10 (or the second communication device 12) may commence communication with another device using unlicensed band resources identified by the communication manager 52 (e.g., via the management entity 54), but maintain communication with an access point associated with the communication manager 52 (e.g., the eNB 20) via licensed band in order to receive control commands]; scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval[par 0055, a plurality of mobile terminals may need to be offloaded and, to avoid contention issues on free secondary band channels, resources may be shared between several mobile terminals (e.g., using time division multiplexing or other scheduling schemes such as a contention based access scheme). The scheduling of a mobile terminal on the secondary band channel may be updated via RRC signaling. Mobile terminals may be allocated some slots (e.g., 1 ms slots) with some periodicity on the free secondary band];
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Koskela because this provides a mechanism for finding alternate ways to provide service to potentially large numbers of users in an environment with scare resources.


18. Sadeghi and Koskela defines the base station of claim 15, wherein the transceiver is to transmit energy from the base station during a first portion of the predetermined time interval [Sadeghi par 0113, 0120, For example, a busy signal may generate energy in a time window used for CCA (e.g., 20 us) such that detection of an LTE-U transmission is enabled (e.g., by Wifi nodes in proximity). A busy signal maybe transmitted inside an operating BW of an LTE-U frequency band. A busy signal transmitted inside an operating BW of an LTE-U frequency band may enable a determination (e.g., by an, or another, LTE-U eNB or WTRU) that the LTE-U frequency band is in use. For example, one or more busy signal energy samples maybe received over an operating BW (e.g., an aligned operating BW) of an LTE-U channel].


29. Sadeghi and Koskela describe the method of claim 1, wherein the scheduling is performed using at least one of respective priorities associated with the user equipments or respective channel quality information associated with the user equipments [par 0349, 0350, A source eNB may indicate different levels of priority for resources of either its active time transmissions or, if possible, dormant time transmissions. Such priority levels may be represented as a pattern of different priorities for one or more of RBs and/or symbols/time slots/subframes. The priority pattern may indicate how the eNB may and/or will prioritize usage. This may enable neighboring LAA SCells to make use of lower priority resources. The information exchange message and/or the priority pattern may include or indicate the set of resources that may be used for busy or sync signals. An eNB (or LAA SCell) may indicate, for example on the same or different LAA channels, the priority with which it may, or may request to, acquire an LAA channel].


par 0340, The information exchange message may include an identifier (e.g. cell ID) of the source of the information exchange message. For example, the cell ID of the eNB's cell in licensed spectrum, or of an LAA SCell].

31. Sadeghi and Koskela illustrate the method of claim 30, wherein the respective messages include respective flags set to indicate that the user equipments are to wait for a subsequent indication that the channel is clear for uplink transmission before beginning the uplink transmission [Sadeghi par 0099, The one or more LTE channels may be intended for reception by (e.g., sent to) one or more WTRUs. During a wait time, an eNB may transmit a busy signal (e.g., an initial busy signal). The busy signal may indicate to one or more users (e.g., potential users) that the one or more LTE channels may not be free].

32. Sadeghi and Koskela convey the method of claim 9, wherein the scheduling is performed using at least one of respective priorities associated with the user equipments or respective channel quality information associated with the user equipments [par 0349, 0350, A source eNB may indicate different levels of priority for resources of either its active time transmissions or, if possible, dormant time transmissions. Such priority levels may be represented as a pattern of different priorities for one or more of RBs and/or symbols/time slots/subframes. The priority pattern may indicate how the eNB may and/or will prioritize usage. This may enable neighboring LAA SCells to make use of lower priority resources. The information exchange message and/or the priority pattern may include or indicate the set of resources that may be used for busy or sync signals. An eNB (or LAA SCell) may indicate, for example on the same or different LAA channels, the priority with which it may, or may request to, acquire an LAA channel].


33. Sadeghi and Koskela teach the method of claim 9, wherein scheduling the user equipments comprises transmitting respective messages in a licensed frequency band indicating respective resources in the uplink that are allocated to the respective user equipments for transmission[Sadeghi, par 0340, The information exchange message may include an identifier (e.g. cell ID) of the source of the information exchange message. For example, the cell ID of the eNB's cell in licensed spectrum, or of an LAA SCell].

34. Sadeghi and Koskela creates the method of claim 33, wherein the respective messages include respective flags set to indicate that the user equipments are to wait for a subsequent indication that the channel is clear for uplink transmission before beginning the uplink transmission [Sadeghi par 0099, The one or more LTE channels may be intended for reception by (e.g., sent to) one or more WTRUs. During a wait time, an eNB may transmit a busy signal (e.g., an initial busy signal). The busy signal may indicate to one or more users (e.g., potential users) that the one or more LTE channels may not be free].

35. Sadeghi and Koskela provide the base station of claim 15, wherein the transceiver is to schedule the user equipments using at least one of respective priorities associated with the user equipments or respective channel quality information associated with the user equipments [par 0349, 0350, A source eNB may indicate different levels of priority for resources of either its active time transmissions or, if possible, dormant time transmissions. Such priority levels may be represented as a pattern of different priorities for one or more of RBs and/or symbols/time slots/subframes. The priority pattern may indicate how the eNB may and/or will prioritize usage. This may enable neighboring LAA SCells to make use of lower priority resources. The information exchange message and/or the priority pattern may include or indicate the set of resources that may be used for busy or sync signals. An eNB (or LAA SCell) may indicate, for example on the same or different LAA channels, the priority with which it may, or may request to, acquire an LAA channel].

36. Sadeghi and Koskela display the base station of claim 15, wherein the transceiver is to schedule the user equipments based on transmitting respective messages in a licensed frequency band indicating respective resources in the uplink that are allocated to the respective user equipments for transmission [Sadeghi, par 0340, The information exchange message may include an identifier (e.g. cell ID) of the source of the information exchange message. For example, the cell ID of the eNB's cell in licensed spectrum, or of an LAA SCell].


37. Sadeghi and Koskela define the base station of claim 36, wherein the respective messages include respective flags set to indicate that the user equipments are to wait for a subsequent indication that the channel is clear for uplink transmission before beginning the uplink transmission [Sadeghi par 0099, The one or more LTE channels may be intended for reception by (e.g., sent to) one or more WTRUs. During a wait time, an eNB may transmit a busy signal (e.g., an initial busy signal). The busy signal may indicate to one or more users (e.g., potential users) that the one or more LTE channels may not be free].


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (U.S. Pub No. 2017/0303220 A10 in view of Kim et al. (U.S. Pub No. 2014/0029561 A1) in further view of Koskela et al. (U.S. Pub No. 2011/0287794 A1).


2. Sadeghi and Koskela disclose the method of claim 1, Sadeghi and Koskela fail to show wherein acquiring the at least one channel comprises transmitting a signal indicative of energy produced by a random signal or a preamble from the base station during a first portion of the predetermined time interval, wherein scheduling the user 
 	In an analogous art Kim show wherein acquiring the at least one channel comprises transmitting a signal indicative of energy produced by a random signal or a preamble from the base station during a first portion of the predetermined time interval [par 0105, 0106, generating and transmitting 4 SC-FDMA symbols (i.e., data portions) by using an OCC of length=4 (or spreading factor (SF)=4) in a single symbol sequence during 1 slot. Generating and transmitting 5 SC-FDMA symbols (i.e., data portions) by using an OCC of length=5 (or SF=5) in a single symbol sequence during 1 slot. In this case, 2 RS symbols (i.e., RS portions) may be used during 1 s/lot], wherein scheduling the at least one user equipment comprises scheduling the user equipments during at least one second portion of the predetermined time interval subsequent to the first portion, and wherein scheduling the user equipments comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second portion of the predetermined time interval that are allocated to the user equipments for transmission [par 0204, present invention may transmit a PDCCH (Physical Downlink Control Channel), which includes scheduling information respective to a resource area of an unlicensed band, over a licensed band, and the processor (2313) of the base station device (2310) may also transmit a sequence including an identifier of a user equipment to which the resource area is allocated over the unlicensed band]
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi, Kosela and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, suchas an unlicensed band.


6. 	Claim(s) 5, 6, 8, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadeghi et al. (U.S. Pub No. 2017/0303220 A1) in view of Koskela et al. (U.S. Pub No. 2011/0287794 A1) in further view of Turtinen et al. (U.S. Pub No. 2013/0051358 All).


5. Sadeghi and Koskela provides the method of claim 4, Sadeghi and Kosekela fail to show wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion.
 	In an analogous art Turtinen show wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during atleast one second portion of the predetermined time interval subsequent to the first portion [Turtinen, par 0035, 0050, The sizes of the scheduled frequency blocks and the sensing periods may vary between the transmission time intervals, as deemed necessary by the network element. The communication controller circuitry 50 may further comprise a data part 56 that handles transmission and reception of payload data during uplink transmission opportunities of the communication apparatus (transmission) or reception of downlink data. The communication controller circuitry 50 may further comprise a sensing controller circuitry 54 configured to receive from the control part a scheduled time-frequency resource and an assigned sensing period. At the beginning of the scheduled time-frequency resource, the sensing controller circuitry 54 is configured to start a timer 58 counting the assigned sensing period and to configure the control part 52 to start scanning the time-frequency resource for a conflicting transmission. The control part 52 may then measure radio energy or attempt to detect a signal in the time-frequency resource. Upon detecting no conflicting transmissions in the time- frequency resource within the sensing period, the sensing controller circuitry 54 may trigger the data part 56 to start the uplink transmission in the remaining time-frequency resource (second portion). However, upon receiving from the control part a notification about the presence of a conflicting transmission, the sensing controller circuitry 54 may cancel the uplink transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Sadeghi, Koskela, and Turtinen because this provides a method comprising: acquiring, in a terminal device of a cellular communication network, a scheduling message scheduling to the terminal device an uplink transmission.

Claim 6, Sadeghi, Koskela, and Turtinen demonstrates the method of claim 5, wherein scheduling the at least one user equipment comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second par 0131, 0331, PABs that may correspond to 5 MHz (e.g., according to a licensed LTE specification). In FIG. 4, the PRBs that maybe used for data transmission are shaded. The PRBs that may be allocated to busy signal transmission are not shaded. As shown, the first and last 4 PRBs may send a busy signal transmission. The middle 17 PRBs may be used for data transmission. Furthermore, the WITRU maybe given resources to attempt to connect to a neighboring cell (in a licensed band and/or in the unlicensed band, if the unlicensed band allows UL transmissions). Such resources can include a cell ID, Physical Random Access Channel (PRACH) parameters (preamble and resources), timing reference and possibly UL grant. The WTRU may enable information exchange by connecting to a neighboring cell in the licensed band. The serving cell may know the cell ID of the neighboring LAA SCell in the LAA channel. The serving cell may or may not know the appropriate licensed cell that is operated by the same eNB. The serving cell determine appropriate licensed cell based on a relationship between cell IDs of LAA SCells and their related license-band PCells].

8. Sadeghi, Koskela, and Turtinen provide the method of claim 5, further comprising: receiving an uplink transmission from the at least one user equipment during the at least one second portion of the predetermined time interval [Sadeghi, par 0111, When a busy signal is transmitted in a portion of an OFDM symbol and one or more full OFDM symbols, one or more sample level signals maybe transmitted in the portion of the OFDM symbol and one or more LTE signals maybe transmitted in the one or more full OFDM symbols. When a busy signal is transmitted in a portion of an OFDM symbol and one or more full OFDM symbols, one or more sample level signals may be transmitted in the portion of the OFDM symbol and/or the one or more full OFDM symbols]



7. 	Claim(s) 23, 25, 26, 38, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadeghi et al. (U.S. Pub No. 2017/0303220 A1) in view of Kim et al. (U.S. Pub No. 2014/0029561 A1)


23. Sadeghi displays User equipment comprising: a transceiver to transmit, over a licensed frequency band to a base station [par 0004, 0084, a wireless transmit/receive unit (WTRU) may establish a connection with a first cell on a licensed frequency band. The WTRU may receive a first downlink transmission. The first downlink transmission may be received from a second cell operating on an unlicensed frequency band. A sync signal may be used to acquire and/or maintain synchronization between WTRUs and eNBs for LTE-U operation. An LTE-type signal maybe transmitted as an LTE-U sync signal], the request indicative of an amount of data available for transmission over the uplink by the user equipment [par 0308, Based on the negotiation, the one or more of the LAA SCells or eNBs may determine that there may not be enough resources to satisfy scheduling requirements, and an LAA SCell (e.g., the one that may not have enough resources of the LAA channel) may be withdrawn from the LAA channel], the 0157, 0205, The eNB may allocate and/or transmit the data/control in PRBs that may include all or a portion of the PRBs in the PRB set. The eNB may transmit the busy signal in one or more remaining PRBs of the PRB set].
 	Sadeghi fail to show a request for resources for uplink transmission in an unlicensed frequency band, to show to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment.
 	In an analogous art Kim show a request for resources for uplink transmission in an unlicensed frequency band [par 0185, Meanwhile, the base station may schedule a resource area of an uplink access slot within the unlicensed band], to show to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment [par 0191, 0192, More specifically, in FIG. 20, one user equipment uniquely (or solely) uses the frequency band of an unlicensed band, and this may be more advantageously applied in case the frequency bandwidth of the unlicensed band
is narrow. At the starting portion (or beginning) of each access slot, as described above, a user equipment identifier and/or a sequence including an indicator notifying whether the current access slot corresponds to a downlink transmission specific access slot or an uplink transmission specific access slot].



25. Sadeghi and Kim creates the user equipment of claim 23, wherein the transceiver is to receive at least one message in a licensed frequency band indicating resources in the first portion of the predetermined time interval that are allocated to the user equipment for uplink transmission [Sadeghi, par 0185, A wireless transmit/receive unit (WTRU) may establish a connection with a first cell on a licensed frequency band. The one or more resource elements may correspond to a portion of one or more resource blocks of the downlink transmission from the second cell. The synchronization signal transmission may comprise a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a cell- specific reference signal (CRS), a channel state information reference signal (CSI-RS), and/or a demodulation reference signal (DMRS).


26. Sadeghi and Kim illustrates the user equipment of claim 25, further comprising: a processor to configure the user equipment for uplink transmission on at least one channel in the unlicensed frequency band using resources indicated in signaling received in the licensed frequency band[par 0064, 0072, 0075, 0076, The PCell 218 and the SCell 220 maybe aggregated. For example, one or more unlicensed SCells and zero or more licensed SCells may be aggregated together wth or wthout aggregation wth the PCell 218. As another example, the PCell 218 and one or more of the SCells 220 may belong to an eNB. One or more WTRUs may synchronize with synchronization and/or reference signal transmissions. The synchronization and/or reference signal transmissions may be used or may be available during certain periods of time. An unlicensed channel or an LAA channel may include a band in unlicensed spectrum. A WTRU and/or an eNB may use an LAA channel for data such as DL and/or UL data. For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used wthout assistance from a PCell in a licensed channel],
 	Sadeghi fail to show wherein the transceiver is to receive information indicating a first portion of the predetermined time interval that is time-division-multiplexed with at least one second portion of the predetermined time interval allocated to at least one other user equipment for uplink transmission.
 	In an analogous art Kim show wherein the transceiver is to receive information indicating a first portion of the predetermined time interval that is time-division- multiplexed with at least one second portion of the predetermined time interval allocated to at least one other user equipment for uplink transmission[par 0189- 0193, when transmitting a sequence respective to a downlink access slot, which is scheduled by the base station, the sequence may be selected from the downlink transmission specific sequence group. More specifically, in FIG. 20, one user equipment uniquely (or solely) uses the frequency band of an unlicensed band, and this may be more advantageously applied in case the frequency bandwith of the unlicensed band is narrow. Since the OFDM method is used, when multiple user equipments are required to be supported, TDM may be applied herein. At the starting portion (or beginning) of each access slot, as described above, a user equipment identifier and/or a sequence including an indicator notifying whether the current access slot corresponds to a downlink transmission specific access slot or an uplink transmission specific access slot. As shown in FIG. 20, two access slots are designated for one user equipment (UE), and, therefore, a total of 3 user equipments may be supported. Herein, the number of access slots being included in the LTE-A subframe time length may be decided in accordance wth the number of user equipment being multiplexed by using the TDM method]. 
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, such as an unlicensed band.

38. Sadeghi and Kim create the user equipment of claim 23, wherein the request is indicative of at least one of a priority associated with the user equipment or channel quality information associated with the user equipment [par 0349, 0350, A source eNB may indicate different levels of priority for resources of either its active time transmissions or, if possible, dormant time transmissions. Such priority levels may be represented as a pattern of different priorities for one or more of RBs and/or symbols/time slots/subframes. The priority pattern may indicate how the eNB may and/or will prioritize usage. This may enable neighboring LAA SCells to make use of lower priority resources. The information exchange message and/or the priority pattern may include or indicate the set of resources that may be used for busy or sync signals. An eNB (or LAA SCell) may indicate, for example on the same or different LAA channels, the priority with which it may, or may request to, acquire an LAA channel].

39. Sadeghi and Kim display the user equipment of claim 23, wherein the scheduling information includes a flag set to indicate that the user equipment is to wait for a subsequent indication that the channel is clear for uplink transmission before beginning the uplink transmission [Sadeghi par 0099, The one or more LTE channels may be intended for reception by (e.g., sent to) one or more WTRUs. During a wait time, an eNB may transmit a busy signal (e.g., an initial busy signal). The busy signal may indicate to one or more users (e.g., potential users) that the one or more LTE channels may not be free].


Response to Arguments

Applicant submits that the cited portions of Kim fail to disclose or suggest requests for resources in an unlicensed frequency band from user equipments and, thus, fails to disclose or suggest the features of “receiving, at a base station over a licensed frequency band, requests for resources in an unlicensed frequency band from user equipments” and “wherein scheduling the user 
The Examiner fails to cite any part of Kim that discloses that the Scheduling Request (SR) of Kim is (1) a request for resources in an unlicensed frequency band or (2) related to the scheduling of resources to the user equipments for uplink transmission of ACK/NACK information as discussed in Paragraph [0185] of Kim. Thus, Kim fails to disclose or suggest the feature of “wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests,”
Thus, at least for these reasons, Applicant submits that the cited portions of Kim fail to disclose or suggest requests for resources in an unlicensed frequency band from user equipments and, thus, fail to disclose or suggest the features of “receiving, at a base station over a licensed frequency band, requests for resources in an unlicensed frequency band from user equipments” and “wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests.”

The applicant’s argument is moot in view of newly rejected claims. Analogous art Koskela shows Thus, for example, the communication manager may be configured to configure the specific band and bandwidth for unlicensed operation of devices originally in communication with the eNB using licensed bands.


Thus, Applicant submits that the proposed combination of Sadeghi and Kim fails to disclose or suggest the feature of “wherein the scheduling is performed using an amount of data available for transmission over the uplink by the user equipments.”

The examiner respectfully disagrees Sadeghi shows determine resource to satisfy scheduling requirements in paragraph 0306, “Based on the negotiation, the one or more of the LAA SCells or eNBs may determine that there may not be enough resources to satisfy scheduling requirements, and an LAA SCell (e.g., the one that may not have enough resources of the LAA channel) may be withdrawn from the LAA channel”.


Thus, at least for these reasons, Applicant submits that the cited portions of Kim fail to disclose or suggest requests for resources in an unlicensed frequency band from user equipments and, thus, fail to disclose or suggest the features of “receiving, at a base station over a licensed frequency band, requests for resources in an unlicensed frequency band from user equipments” and “wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests.”

Thus, at least for these reasons, Applicant submits that the cited portions of Kim fail to disclose or suggest requests for resources in an unlicensed frequency band from user equipments and, thus, fail to disclose or suggest the features of “receiving, at a base 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468